Case

“Svpplerstiber TARY Motion

<— Soewe | Al f.

Mazel USP

Water ANTENNCY@5,
“| Acom

Hazelton

TM
\rolAtion
We

Heke

Aine

oF |

TO
(SASH
col

exner

We

ONCE
But
a

 

D “Ty
Se Te

) “Them

USe

 

, Which (Wale.
Wadden AnitounellY Dust sto? Tw. for SWS qu i
gosele Aum Size
1S Not Gnough
7 dws qwull Of We Cwrer
Besse. They dwt gue US Cleinins Sv pelys

Blue Moor aud then) |
Tissoe Back’ hele

we US 3 small
| Soap Sach Weal Wack
Tale Q shaved

Ne Once in.

TO et BH KollS of
Do A yoeelC Wach
Now Ws Witder Aboumel ly
small (id 351 Ze Hand of

 

3:19-cv-00178-GMG-RWT Document1 Filed 10/21/19 PED PagelD #: 1

OCT 2 1 2088

U.S. DISTRICT COUR
CLARKSBURG, wy Dosen

BWes Laisut CASS ACT

Coys [case so: 219 ey 11¥

- ASTawnellY
Bop Pal ¢
get 14 Tole Soaps each weal cit |

 tittied To Bul This

(Wee

Groh a
T rieyeble

Sums

Base HS iv
iP doe pce Kid GBecayse |

Mew
Now hes |
Ceses |
foe uS

trittted To Sk
oer Than aiviny US

AP EnS FiGom mend To

Sonpay Rach week which is Not quash tO Wil
my)  RebWinde Wh DT get To ww ere Wa
Toxic wise Which is ceuel “and Unusle Ponistmetty,
PAD 5 suMfeRing 9 WIC (5 @lSo Gncle2Vviolttion of
my | Pop policdve ehocess KigtTS SiR Gnd “Wen
Dol QQ Qqdarete Which iS qinnstCabioDeTenGor 97

Conekabonal RielitS fof Phisonak’s Boe Palicy
Case 3:119-cv-00178-GMG-RWT Document 1. Filed 10/21/19 Page 2 of 3 PagelD #: 2

|
j
i

Roatan Stetomast SAS Dm inrettied To
if RY Hygea in THe hole and Diy
FNTITed To By Commasaly Pood heee iv
Swwwle dnd Tue Bee Ack hese fo 2.
is Yaa wth po access to This Si< aud
WS WAR de Arstonvel ly iS FOC rolAkion) of my
GP Polic¥ doe Pfocess Rigit'S Because He Gust
(Tool legal @ologes OFE Sho Commasty
Winch Th astirtted Te MiSs +44 Access T6
the Covet SiR aud Ther laédeu avkoupull
1S in FoChedyiclAtion Of my oe polic® Lickts
Besasse He get Ther Copyinc MGE mail (ch
Seema SSE ON Const ik Utiona(
Ecying ON Wis
ica NS Ages |4 3014 The fe
T Wis WWe gq leet flor my ald oi@l fied
Which 1S dq Violation of My “UN ed Shales
Crstitukios Rights Gig Time Gud The mail Kor
IS aN Vs 014 Fon) r OMY UNndtedstytes  Constifvtianl
Ricks Recavse Back iS mAh 20/9 =x
Set my GhaNduothed anid letteC and
She Neweh™ Reciese This SiQ and he
addhess WAS CofKect and EvVeey TWNg § ‘A
GNd Than Se People Koeted my. MAs Hole
Oe The Mal foom Sie anil ne Thaw
Bt Sest it Gack Fo me at The one
HX My AOlF and To Pur pole
Ecying on The Calle hele {5
The marl om That Day and pete |
ay betel Flow my olen mothed Sik
| YH Can See [eS iS The. Same Gddeess SiC

 

  

  

 

 

 

 

 
Case 3}19-cv-00178-GMG-RWT Document1 Filed 10/21/19 Page 3 0f 3 PagelD #: 3

Cee Pate of — Senvicw

Therefore 5 Moves? @sics TE The Cover
Glave he. Loti lowinis, Dols al

O€ any ore Aeltef To Which Movant may
Ge ent Ted

T deckee Cok COKbFY Verity 5 on _ State)
Undel IS U.S.C. 8 WAS Placed The
PLison Marl nig System oN Monit 5 date Yeat

 

executed CSignied JONI dayoFact 2019 (dite |

Sighabde of Meant
SNoenell Riceat eo 7-2Y4~0l00

 
